Citation Nr: 1635721	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating greater than 40 percent for lumbar degenerative arthritis, to include whether a separate rating may be assigned for left lower extremity radiculopathy. 

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.  He had an additional period of active service from October 1973 to March 1979, which the Department of Veterans Affairs (VA) Regional Office (RO) determined in a July 1979 decision was not qualifying for purposes of VA compensation or pension benefits based on the character of service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the RO in Houston, Texas.  

Although the Veteran recently submitted a service connection claim for left lower extremity radiculopathy, the Board finds that this issue is part and parcel of the evaluation of his service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016) (providing that separate ratings are to be assigned for neurologic abnormalities associated with disability of the spine).  Accordingly, it has been added to the issues currently on appeal before the Board. 

The Veteran testified at a hearing before the undersigned in June 1016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The issues on appeal must be remanded for further development and action by the AOJ, for the reasons explained below.

VA examinations were recently performed in August 2016, including a spine examination and a neurological examination to assess the Veteran's left lower extremity radiculopathy.  These examination reports have not yet been reviewed by the AOJ.  The AOJ must review these examination reports and readjudicate the evaluation of the Veteran's lumbar spine disability, including whether a separate rating may be assigned for left lower extremity radiculopathy, before the issues are ready for appellate review.  

The issue of entitlement to TDIU is intertwined with the evaluation of the Veteran's lumbar spine disability, including whether a separate rating may be assigned for radiculopathy of the left lower extremity, and its effect on occupational functioning.  In this regard, the Veteran has cited his back problems as a major factor in his unemployability.  Accordingly, in light of the August 2016 VA examination reports and the fact that the issues must be readjudicated by the AOJ, the Board will defer a decision on entitlement to TDIU pending further action by the AOJ.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  

Finally, there are no medical records in the file dated after June 2011.  The Veteran stated at the Board hearing that he now only receives treatment through VA for his back disability.  This opportunity should be taken to associate any outstanding VA treatment records with the file. 

Accordingly, the case is REMANDED for the following action:


1. Obtain any outstanding VA treatment records for the Veteran dated since June 2011 from the South Texas Veterans Health Care System and add them to the claims file. 

2. Then, after reviewing the August 2016 VA examination reports and completing any other development that may be warranted, readjudicate the increased rating claim for the Veteran's lumbar spine disability (including the issue of whether a separate rating may be assigned for left lower extremity radiculopathy) and the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



